PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/646,601
Filing Date: 12 Mar 2020
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Ryan S. Jones 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 24 Nov 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Regarding page 9, lines 4-28, of Appeal Brief, Appellant argues that the claims are not directed to an abstract idea because they are tied to a particular machine and it improves the MRI technology.  In response to the claim being tied to a particular machine (radio frequency system, multiple coil elements, memory, and a processor), these elements are generically recited and are common to every MRI.  Appellant continues to argue the limitations improve the MRI technology by displaying a better image and updating an imaging coil sensitivity map.  This may be persuasive when the particular algorithm is specifically claimed.  However, that is not the case here.  Appellant recites “reconstruct an image by maximizing consistency between” three different data sets, i.e. MRI data, MR image, and imaging coil sensitivity map which itself is derived from an archived coil sensitivity map.  The specification revealed the image reconstruction is an iterative least square algorithm (page 3 of the specification, lines 30+).  The entirety of the algorithm is reconstruct the image based on three data types.  This is not the required level specificity that was demonstrated in McRo. 
Regarding page 10, line 20 – page 11, line 3, of Appeal Brief, Appellant again argues that conventional hardware can serve to integrate.  MPEP § 2106.05(b) states “[w]hen determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine” and MPEP § 2106.05(b)(III) states “[w]hether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more”.  The hardware recited in the claims is solely used for extra solution data gathering and does not integrate.  Further, the hardware recited at this level of specificity is common to every MRI.  
Appellant next argues the reconstruction step integrates any alleged abstract ideas.  However, this limitation is the abstract idea and cannot integrate itself.  Appellant next argues that displaying an image and storing imaging coil sensitivity map are useful outputs and improves an MRI system.  Alice says that displaying and storing data are generic computer functions and do not integrate.  
Regarding page 11, lines 4-12, of Appeal Brief, Appellant argues that treatment or prophylaxis would serve to save this claim.  No claim limitations support this argument.  Nor is this found in the specification.  Appellant next argues that the imaging coil sensitivity map is saved for later use, which improves the machine.  This argument is not persuasive because the later use is not claimed.  
Regarding page 12, lines 3-6, of Appeal Brief, Appellant argues “the stored table is used to reconstruct medical images more quickly, efficiently, and accurately for treating a patient”.  This argument is not supported by claim language because the claims recite imaging coil sensitivity map that is derived from an archived coil sensitivity map and not from a previous stored imaging coil sensitivity map.  Appellant also argues that on page 11, line 24 - page 12, line 2 of the Appeal Brief, “storing (and subsequent re-use) of the coil sensitivity map allows for images to be reconstructed more quickly, efficiently, and accurately”.  Appellant claims two distinctly named data sets, “imaging coil sensitivity map” and “archived coil sensitivity map” but never claims “storing and (subsequent re-use) of the coil sensitivity map” nor re-using “the imaging coil sensitivity map”, thus this argument is not persuasive.  
Regarding page 12, line 7 – page 13, line 5, of Appeal Brief, Appellant argues Abele and Bilski courts would have found this claim eligible.  The Examiner believes the more recent Electric Power Group court would not.  In Electrical Power Group, the claims recited receiving real time data from a power grid, using the data to detect and analyze events, display results, and accumulate measurements.  These steps are very similar to Appellant’s acquiring data, reconstructing data, displaying the image, and storing data in the memory.  The decision in Electrical Power Group found the claims were directed to a patent-ineligible concept which was collecting information, analyzing it, and displaying results.  See Electrical Power Group, section (II)(A).  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUSAN S LEE/
 Primary Examiner, Art Unit 2852                                                                                                                                                                                                   
Conferees:
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                  

      /MICHAEL J SHERRY/      Quality Assurance Specialist, OPQA                          
                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



PHILIPS INTELLECTUAL PROPERTY & STANDARDS 
1600 Summer Street, 5th Floor 
Stamford, CT 06905